Citation Nr: 0603701	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for absence 
of the right testicle and a varicocele and atrophy of the 
left testicle, currently assigned two noncompensable 
evaluations.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to June 2002.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In May 2004, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.

When the case was last before the Board in September 2004, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's right testicle was removed as a result of a 
service-incurred injury or disease.   

2.  The veteran's left testicle is nonfunctioning as a result 
of service-connected atrophy.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for absence of the right 
testicle and a varicocele and atrophy of the left testicle 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability 
where the required notice was provided in response to the 
underlying service connection.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  This precedent opinion by the VA General 
Counsel is legally binding upon the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  

The record reflects that the veteran was provided the 
required notice in response to his service connection claim 
by letter dated in July 2002.  Moreover, with respect to the 
initial evaluation issue, the record reflects that through 
the statement of the case, supplemental statements of the 
case, and a February 2005 letter from the Appeals Management 
Center, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Moreover, in the 
February 2005 letter, he was also informed that he should 
submit any pertinent evidence in his possession.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either of the claim.  The Board is also unaware 
of any such outstanding evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

Service medical records show that the veteran's right 
testicle was removed in October 1985 after he noticed an 
uncomfortable lump in his right scrotum one and one half 
weeks prior.  Service medical records from October 1989 and 
February 1990 note the veteran's left varicocele.  A May 1990 
service medical record notes the veteran's diagnosis of left 
varicocele, infertility secondary to left varicocele, and 
left varicocelectomy.  A January 1996 service medical record 
notes that the veteran's left testis was slightly atrophied.

The report of an August 2002 VA examination notes that the 
right testis was removed in 1985 because of a mass, which was 
subsequently found to be benign.  The report also notes that 
the veteran's right testis had a varicocele and was 
apparently undergoing some atrophy.  The diagnoses were 
status post excision of squamous carcinoma in the scrotum 
with no evidence of recurrence and low testosterone levels, 
which were adequately treated with exogenous testosterone.

A July 2004 letter from C.F. Maylath, M.D., notes that the 
veteran has a diagnosis of hypogonadism secondary to absent 
right testis and an atrophic left testis.  On exam the 
veteran had an absent right testis with a small, presumably 
atrophied, left testis and probable varicocele.  

According to the report of a November 2004 VA exam, the 
veteran's right testicle is absent and there is a very small 
left varicocele, but no inguinal hernia.  The veteran has 
some mild left testicular atrophy.  The examiner opined that 
the veteran has had some mild testicular atrophy and he 
reportedly has testosterone deficiency.  The examiner stated 
that this implies that the left testicle is nonfunctioning. 

In a June 2005 addendum to the November 2004 VA exam report, 
the examiner noted that the claims folder was reviewed.  The 
examiner stated the following:

"When I examined [the veteran], I 
determined that he had a very small left 
side varicocele.  I do not believe that 
this is disabling.  This is small and 
barely detectible.  Also, I indicated in 
my examination that he had 'mild left 
testicular atrophy.'  This means that he 
does not have complete testicular 
atrophy.  Even so, the veteran has . . . 
testosterone deficiency and uses 
testosterone patches.  .  . Based upon 
this, it is my opinion that the left 
testicle is nonfunctioning."

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

The veteran is currently rated at a noncompensable level 
under 38 C.F.R. § 4.115(b), Diagnostic Code 7524, for removal 
of the right testis.  Under that code, a noncompensable 
rating is assigned for removal of one testis.  A 30 percent 
rating is assigned for removal of both testes.  In the note 
following the diagnostic code, it states that in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunction of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected loss.  
Testis, undescended, or congenitally undeveloped is not a 
ratable disability.  

The veteran's varicocele with atrophy of the left testicle is 
rated as noncompensably disabling under 38 C.F.R. § 4.115(b), 
Diagnostic Code 7524, testis, atrophy complete.  Under that 
code, a noncompensable rating is warranted for complete 
atrophy of one testis and a 20 percent rating is warranted 
for complete atrophy of both testes.  

The veteran's right testicle was removed in service as the 
result of a service-incurred lump discovered in October 1985.  
According to the VA examiner who conducted the November 2004 
VA exam, the veteran's left testis is nonfunctioning.  It is 
apparent from the note following Diagnostic Code 7524 that 
nonfunctioning of a testis is considered equivalent to 
removal of a testis for rating purposes.  Therefore, the 
veteran is entitled to a 30 percent rating under Diagnostic 
Code 7524 for absence of the right testicle and 
nonfunctioning of the left testicle.  


ORDER

Entitlement to an initial 30 percent evaluation for absence 
of the right testicle and a varicocele and atrophy of the 
left testicle is granted throughout the initial evaluation 
period, subject to the criteria applicable to the payment of 
monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


